UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2016 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-55704 HealthTalk Live, Inc. (Exact name of registrant as specified in its charter) Nevada 45-1994478 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2667 32nd Street, Suite B, Santa Monica, CA 90405 (Address of principal executive offices) (424) 259-3521 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 49,890,585 common shares as of February 14, 2017. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 14 Item 4: Controls and Procedures 14 PART II – OTHER INFORMATION Item 1: Legal Proceedings 15 Item 1A: Risk Factors 15 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3: Defaults Upon Senior Securities 15 Item 4: Mine Safety Disclosures 15 Item 5: Other Information 15 Item 6: Exhibits 16 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2016 (unaudited) and March 31, 2016; F-2 Statements of Operations for the three and nine months ended December 31, 2016 and 2015 (unaudited); F-3 Statements of Cash Flows for the nine months ended December 31, 2016 and 2015 (unaudited); F-4 Notes to Condensed Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended December 31, 2016 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents HEALTHTALK LIVE, INC. BALANCE SHEETS December 31, March 31, (unaudited) ASSETS Current assets Cash $ $ Non-current assets Net property and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued executive compensation - Accrued interest payable - Convertible debt - Total current liabilities Long-term liability Due to former officer - Total liabilities Stockholders' deficit Series A Preferred stock; 10,000,000 shares authorized of $.001 par value; 5,000,000 and no shares issued December 31, 2016 and March 31, 2016, respectively - Common stock; par value $.001; 100,000,000 shares authorized 49,315,585 and 32,577,585 shares issued December 31, 2016 and March 31, 2016, respectively Additional paid-in capital Common stock payable - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the financial statements F-1 Table of Contents HEALTHTALK LIVE, INC. STATEMENTS OF OPERATIONS (unaudited) Three months Three months Nine months Nine months ended ended ended ended December 31, December 31, December 31, December 31, Revenues $ Operating expenses Depreciation and amortization General and administrative Advertising and promotion Legal and professional - Executive compensation - - Total operating expenses Other expenses Interest expense ) - ) - Loss on extinguishment of debt ) - ) - Total other expenses ) - ) - Net loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding See accompanying notes to the financial statements F-2 Table of Contents HEALTHTALK LIVE, INC. STATEMENTS OF CASH FLOWS (unaudited) Nine months Nine months ended ended December 31, December 31, Cash flows (used in) operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Loss on extinguishment of debt - Increase in liabilities Accounts payable Accrued interest payable - Accrued executive compensation - - Net cash (used in) operating activities ) ) Cash flows provided by investing activities Purchase office equipment ) - Net cash provided by (used in) investing activities ) - Cash flows provided by financing activities Cash aquired at merger - Proceeds from due to officers (Repayments) on due to officers ) - Proceeds from issuances of common stock - Net cash provided by (used in) financing activities Decrease in cash ) Cash-beginning of period Cash-end of period $ $
